The Court, after taking time for examination, delivered the following opinion:

*12
By the Court:

Parker, Justice.
In addition to the questions submitted in behalf of the clerk, there have been several applications made to us by members of the bar, growing out of differences of opinion between themselves and the clerk. It is desirable that the rights and duties of clerks under the Code should be established beyond controversy.
Sec. 312 of the Code provides as follows: “The clerk shall receive on every trial, from the party bringing it on, one dollar;
On entering a judgment upon filing a transcript, six cents;
On entering judgment, fifty cents, except in courts where the clerks are salaried officers, and in such courts, one dollar.
He shall receive no other fee for any services whatever in a civil action, except for copies of papers at the rate of five cents for every hundred words.”
It is no longer the policy of the law to compensate clerks by paying them for each separate service according to its value. It was supposed that by paying them for attending trials and entering judgments, a much higher sum than would remunerate them for" those services, it would be a sufficient compensation for all their other services in civil actions. ^
The duties of clerks are in nowise lessened or changed. They must still attend at the general and special terms and circuits. They are responsible for the keeping of the minutes, the entering of orders, and the filing, arranging and preserving of papers, and for the proper discharge of all the other duties belonging here-, tofore to clerks of those courts; and they are amenable to the courts, and liable to parties for a neglect of such duties.
The clerk is not entitled to charge, in any case whatever, for entering in the rough minutes, or in the books, any rule or order. Where either party desires a copy of an order, or of any other paper, the clerk may charge for the same at the rate of five cents for every hundred words. There can be no additional charge for the certificate, or for the signature to the certificate. This provision extends to every entry made, and to every paper filed.
The clerk is allowed one dollar for every trial, to be paid by the party bringing it on. This extends to trials of issues of law, *13as well as issues of fact (§252). The clerk is therefore entitled to this fee for every cause actually tried at the circuit, including demurrers; and we think, though this is perhaps a matter of some doubt, that it extends to inquests and judgments by default under sec. 258, where due notice of trial has been given of issues joined in the cause; but it does not extend to causes on the calendar which are not tried, nor to trials before referees. The meaning of the statute evidently is that the fee is only to be paid to the clerk, when he attends and acts as clerk on the trial.
Under this provision, the clerk is entitled to one dollar for attending every argument at general term, on appeal from a judgment of an inferior court. The Code regards such argument as a trial on appeal (§§ 255, 318). This fee is therefore chargeable, whether it be on an appeal from a judgment rendered in the circuit court, or on a report of referees, or under the provisions of section 318, or from the judgment of a county judge. We think it is also chargeable where such judgment on appeal is taken at general term by default. But this allowance does not extend to a cause put on the calendar, and not argued; nor does it extend to an appeal from an order. There is no fee allowed the clerk for any services on special motions, or on an appeal from the decision of a special motion. These services are paid by the liberal compensation allowed the clerk for other services. The allowance for a trial on appeal is only applicable to suits commenced under the Code. No such fee is chargeable by the clerk for attending on motions for new trials, or on motions to set aside reports of referees, or on other arguments at general term, in old causes. These are mere motions, and not trials.
Fifty cents is allowed to the clerk for entering a judgment. Sec. 280 shows that this means entering the judgment in the judgment book (Bentley vs. Jones, 4 Howard, Pr. Rep. 355; 3 Code R. 37). The sum of charges for costs is to be ascertained and included in this entry, which immediately precedes, or is simultaneous with the filing of the judgment roll. The fee of fifty cents is not therefore chargeable till the perfecting of the judgment.